                                                                                             Case 2:16-cv-00726-RFB-GWF Document 41 Filed 01/24/19 Page 1 of 4


                                                                                             LIPSON NEILSON P.C.
                                                                                         1   J. WILLIAM EBERT, ESQ. (Nevada Bar No. 2697)
                                                                                             KAREN KAO, ESQ. (Nevada Bar No. 14386)
                                                                                         2
                                                                                             9900 Covington Cross Drive, Suite 120
                                                                                         3   Las Vegas, Nevada 89144
                                                                                             (702) 382-1500 - Telephone
                                                                                         4   (702) 382-1512 - Facsimile
                                                                                             bebert@lipsonneilson.com
                                                                                         5   kkao@lipsonneilson.com
                                                                                         6
                                                                                             Attorneys for Breckenridge at Mountain’s Edge Homeowners’ Association
                                                                                         7

                                                                                         8                                UNITED STATES DISTRICT COURT
                                                                                         9                                    DISTRICT OF NEVADA
                       9900 Covington Cross Drive, Suite 120, Las Vegas, Nevada 89144




                                                                                        10
                                                                                             BANK OF AMERICA, N.A., SUCCESSOR BY                CASE NO.: 2:16-cv-0726-RFB-GWF
                           Telephone: (702) 382-1500 Facsimile: (702) 382-1512




                                                                                        11   MERGER TO BAC HOME LOANS
                                                                                             SERVICING, LP FKA COUNTRYWIDE HOME
                                                                                        12   LOANS SERVICING, LP,                               BRECKENRIDGE AT MOUNTAIN’S
LIPSON NEILSON, P.C.




                                                                                                                                                EDGE HOMEOWNERS ASSOCIATION
                                                                                        13                   Plaintiff,                         MOTION TO REMOVE DAVID A.
                                                                                        14   vs.                                                MARKMAN, ESQ., FROM THE
                                                                                                                                                ELECTRONIC SERVICE LIST
                                                                                        15   BRECKENRIDGE AT MOUNTAIN ‘S EDGE
                                                                                             HOMEOWNERS ASSOCIATION; TRP FUND
                                                                                        16   IV, LLC; and ABSOLUTE COLLECTION
                                                                                             SERVICES, LLC,
                                                                                        17

                                                                                        18                   Defendants.

                                                                                        19   TRP FUND IV, LLC,
                                                                                        20                   Counterclaimant,
                                                                                        21
                                                                                             vs.
                                                                                        22
                                                                                                                                                      28




                                                                                             BANK OF AMERICA, N.A. SUCESSOR BY
                                                                                        23   MERGER TO BAC HOME LOANS
                                                                                             SERVICING, LP FKA COUNTRYWIDE HOME
                                                                                        24   LOANS SERVICING, LP,
                                                                                         2
                                                                                         3
                                                                                         4
                                                                                         5
                                                                                         6
                                                                                         7
                                                                                         8
                                                                                         9
                                                                                        10
                                                                                        11
                                                                                        12
                                                                                        13
                                                                                        14
                                                                                        15
                                                                                        16
                                                                                        17
                                                                                        18
                                                                                        19
                                                                                        20
                                                                                        21
                                                                                        22
                                                                                        23
                                                                                        24
                                                                                        25
                                                                                        26
                                                                                        27
                                                                                         1




                                                                                        25
                                                                                                              Counterdefendant.
                                                                                        26
                                                                                        27   TRP FUND IV, LLC,
                                                                                        28
                                                                                                               Third-Party Plaintiff,
                                                                                                                                        Page 1 of 4
                                                                                             Case 2:16-cv-00726-RFB-GWF Document 41 Filed 01/24/19 Page 2 of 4


                                                                                             vs.
                                                                                         1
                                                                                             TEMICKA C. COOLEY.
                                                                                         2

                                                                                         3                      Third-Party Defendant.

                                                                                         4

                                                                                         5         Defendant,     BRECKENRIDGE           AT   MOUNTAIN’S   EDGE   HOMEOWNERS
                                                                                         6   ASSOCIATION (“Breckenridge”) by and through its counsel of record, LIPSON NEILSON
                                                                                         7   P.C., hereby provides notice that attorney David A. Markman, Esq., is no longer an
                                                                                         8   associate with the law firm of Lipson Neilson, P.C.
                                                                                         9
                       9900 Covington Cross Drive, Suite 120, Las Vegas, Nevada 89144




                                                                                        10   \\\
                           Telephone: (702) 382-1500 Facsimile: (702) 382-1512




                                                                                        11   \\\
                                                                                        12
LIPSON NEILSON, P.C.




                                                                                             \\\
                                                                                        13

                                                                                        14

                                                                                        15

                                                                                        16

                                                                                        17

                                                                                        18

                                                                                        19

                                                                                        20

                                                                                        21

                                                                                        22
                                                                                                                                                   28




                                                                                        23

                                                                                        24
                                                                                         2
                                                                                         3
                                                                                         4
                                                                                         5
                                                                                         6
                                                                                         7
                                                                                         8
                                                                                         9
                                                                                        10
                                                                                        11
                                                                                        12
                                                                                        13
                                                                                        14
                                                                                        15
                                                                                        16
                                                                                        17
                                                                                        18
                                                                                        19
                                                                                        20
                                                                                        21
                                                                                        22
                                                                                        23
                                                                                        24
                                                                                        25
                                                                                        26
                                                                                        27
                                                                                         1




                                                                                        25

                                                                                        26
                                                                                        27

                                                                                        28

                                                                                                                                     Page 2 of 4
                                                                                             Case 2:16-cv-00726-RFB-GWF Document 41 Filed 01/24/19 Page 3 of 4


                                                                                         1         LIPSON NEILSON, P.C., continues to serve as counsel for Breckenridge in this

                                                                                         2   action, therefore no parties are prejudiced by this withdrawal. The undersigned respectfully

                                                                                         3   requests the court removed David A. Markman, Esq., from the electronic service list in this

                                                                                         4   action. All future correspondence, papers, and future notices should continue to be directed

                                                                                         5   to J. William Ebert, Esq., and Karen Kao, Esq.

                                                                                         6         DATED this 24th day of January, 2019.
                                                                                         7

                                                                                         8                                           LIPSON NEILSON P.C.

                                                                                         9                                           /s/ Karen Kao
                                                                                                                               By:   __________________________________
                       9900 Covington Cross Drive, Suite 120, Las Vegas, Nevada 89144




                                                                                        10                                           J. WILLIAM EBERT (NV Bar No. 2697)
                           Telephone: (702) 382-1500 Facsimile: (702) 382-1512




                                                                                                                                     KAREN KAO, ESQ. (NV Bar No. 14386)
                                                                                        11
                                                                                                                                     9900 Covington Cross Drive, Suite 120
                                                                                        12                                           Las Vegas, NV 89148
LIPSON NEILSON, P.C.




                                                                                                                                     702-382-1500 – Telephone
                                                                                        13                                           (702) 382-1512 - Facsimile
                                                                                        14                                           Attorneys for Breckenridge at Mountain’s Edge
                                                                                        15                                           Homeowners Association

                                                                                        16
                                                                                                                                COURT APPROVAL
                                                                                        17

                                                                                        18         IT IS SO ORDERED.
                                                                                        19

                                                                                        20                  1/25/2019
                                                                                                   DATED: __________________

                                                                                        21

                                                                                        22
                                                                                                                                                   28




                                                                                        23                                                    __________________________________
                                                                                                                                              UNITED STATES MAGISTRATE JUDGE
                                                                                        24
                                                                                         2
                                                                                         3
                                                                                         4
                                                                                         5
                                                                                         6
                                                                                         7
                                                                                         8
                                                                                         9
                                                                                        10
                                                                                        11
                                                                                        12
                                                                                        13
                                                                                        14
                                                                                        15
                                                                                        16
                                                                                        17
                                                                                        18
                                                                                        19
                                                                                        20
                                                                                        21
                                                                                        22
                                                                                        23
                                                                                        24
                                                                                        25
                                                                                        26
                                                                                        27
                                                                                         1




                                                                                        25

                                                                                        26
                                                                                        27

                                                                                        28

                                                                                                                                     Page 3 of 4
